DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 10-21 are pending in this application, and are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 05 February 2021:
Claims 10-17, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wischik et al. (“Wischik”, WO 2009/044127, cited by Applicant in IDS filed 23 June 2020).
Regarding claims 10-17, Wischik teaches diaminophenothiazines for use in the treatment or prophylaxis of diseases (e.g., abstract).  Preferred compounds are those of 3NA)(R3NB) and  -N(R7NA)(R7NB) is NMe2+ (page 34, line 31); methylthioninium chloride is exemplified (see Examples).  The corresponding anion may be a protic acid, such as an inorganic acid or organic acid (e.g., page 35, lines 10-13).  Examples of suitable organic anions include methanesulfonic, ethanesulfonic, phenylsulfonic, and toluenesulfonic (e.g., page 29, lines 19-23).
While Wischik exemplifies methylthioninium compounds, such as methylthioninium chloride, Wischik does not specifically exemplify  diaminophenothiazines with sulfonic acid anions.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a sulfonic acid anion with the methylthioninium compound and thus form a methylthioninium bis(sulphonate) instantly claimed; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Wischik specifically discloses the methylthioninium compound, and also teaches that suitable choices of organic anions include sulphonic acid anions.  Therefore, the selection of a sulphonic acid anion with the methylthioninium compound amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 19, Wischik teaches the compounds used as active ingredient are in stable crystalline reduced form (e.g., page 7, lines 1-9).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions (in this case, crystal structure) that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding claim 21, Wischik teaches its compounds may be in purified form (e.g., page 106, lines 4-6).

Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive.  
Applicant first argues the suitable organic anions, such as methanesulfonic, “must be considered to relate to a compound as described in the preceding pages 15-18”, whereas LMTX (the reduced form of the compound) is not described until page 30.  This argument is not persuasive because Wischik teaches the compounds of page 30 (which shows the diaminophenothiazine compound with protic acids) likely exist in the reduced form shown on page 31 (which shows the thioninium compound with the corresponding anions of the protic acids).  Since Wischik previously teaches suitable organic anions, including methanesulfonic, ethanesulfonic, phenylsulfonic, and toluenesulfonic (page 29), and also teaches a reduced form of the compound (page 31), not teach the reduced compound described on page 31 excludes any previously recited anions, the skilled artisan would reasonably expect the sulfonic acid anions may be selected for use in the reduced form, with a reasonable expectation of success.
Applicant also argues the LMT-bis mesylate salt (“LMTM”, i.e., wherein each anion is methanesulphonic) has a combination of unexpectedly superior properties, including reduced chance of toxic effects; a single polymorphic form; excellent solubility; higher effectiveness for inhibiting protein aggregation and delivering the methylthioninium (MT) moiety to cells; and improved tolerance, less methemoglobinemia, and less gastric irritation (compared to the bromide salt).
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  The data appears to demonstrate unexpectedly improved properties for the LMTM itself, i.e., wherein each anion is methanesulphonic.  However, with the exception of claims 18 and 20 (which are no longer included in the rejection), the claims are drawn to not just LMTM, but any number of phenothiazine compounds having some kind of sulfonate anions (e.g., see description for variables RA and RB in independent claim 1).  Since chemical compounds are known to be highly variant in their properties (e.g., a methyl substituent on two anions would be expected to have different properties from an arylene group connecting two anions), it is not clear that the probative value for the single compound tested could be extended to the full scope of compounds claimed.  Accordingly, the data presented in the specification is not commensurate in scope with the invention as currently claimed in claims 10-17, 19, and 21.
.


Allowable Subject Matter
Claims 18 and 20 are allowed.  The Examiner notes the data presented in the as-filed specification demonstrates a combination of unexpectedly improved properties for the compound claimed in claim 18, i.e., methylthioninium bis-mesylate.




Conclusion
Claims 10-17, 19, and 21 are rejected.
Claims 18 and 20 are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611